                Case 18-24170-AJC              Doc 201       Filed 06/17/20         Page 1 of 3




                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION
                                      www.flsb.uscourts.gov

In re:

ASTOR EB-5, LLC,                                                       Case No.: 18-24170-AJC
                                                                       Chapter 11

            Debtors.
____________________________________/

                       MELAND RUSSIN & BUDWICK, P.A.'S
              NOTICE OF APPEARANCE AND RESERVATION OF RIGHTS

         PLEASE TAKE NOTICE that the law firm of Meland Russin & Budwick, P.A. files

its appearance as counsel for creditors, Alejandro Martinez, Astor EB-5 Funding, LLC, and

Maria Claudia Gallo Lodo (collectively, the “Creditors”), in the above-captioned case. Pursuant

to § 1109(b) and all other applicable provisions of the Bankruptcy Code and Bankruptcy Rules

2002 and 9010, these Creditors request that all notices and other papers given are required to be

served in this case be given to and served upon the following:

                                     Michael S. Budwick, Esquire
                                         Fla. Bar No. 938777
                                    mbudwick@melandrussin.com
                                 MELAND RUSSIN & BUDWICK, P.A.
                                   3200 Southeast Financial Center
                                    200 South Biscayne Boulevard
                                        Miami, Florida 33131
                                     Telephone: (305) 358-6363
                                      Facsimile: (305) 358-1221

         Please take further notice that, pursuant to §§ 2002 and 9010 and all other applicable

provisions of the Bankruptcy Code, the foregoing request includes not only the notices and

papers referred to in the rules specified above, but also includes, without limitation, notices and

other papers as to any application, complaint, demand, hearing, motion, petition, pleading or


                                                         1
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
                Case 18-24170-AJC              Doc 201       Filed 06/17/20         Page 2 of 3




request, whether formal or informal, whether written or oral, and whether transmitted or

conveyed by mail, delivery, telephone, telex, or otherwise filed with regard to the above-

referenced proceeding.


                                     CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was served on June

17, 2020 via the Court's Notice of Electronic Filing upon the Registered Users listed on the

attached Exhibit 1 and via Regular U.S. Mail upon the parties listed on the Manual Notice List.



                                                     s/Michael S. Budwick
                                                     Michael S. Budwick, Esquire
                                                     Fla. Bar No. 938777
                                                     mbudwick@melandrussin.com
                                                     MELAND RUSSIN & BUDWICK, P.A.
                                                     3200 Southeast Financial Center
                                                     200 South Biscayne Boulevard
                                                     Miami, Florida 33131
                                                     Telephone: (305) 358-6363
                                                     Facsimile: (305) 358-1221

                                                     Attorneys for Creditors




                                                         2
                                  LAW OFFICES OF MELAND RUSSIN & BUDWICK, P.A.
   3200 SOUTHEAST FINANCIAL CENTER, 200 SOUTH BISCAYNE BOULEVARD, MIAMI, FLORIDA 33131 • TELEPHONE (305) 358-6363
              Case 18-24170-AJC          Doc 201     Filed 06/17/20      Page 3 of 3




Electronic Mail Notice List

The following is the list of parties who are currently on the list to receive email notice/service
for this case.

      Joel M. Aresty aresty@mac.com
      Johanna Armengol Johanna.Armengol@usdoj.gov, johanna.armengol@usdoj.gov
      Terrence Ayala tcayala@gmail.com
      Barry O Chase barry@chaselawyers.com
      Ricardo Corona bk@coronapa.com, rcorona@coronapa.com
      Meaghan E Murphy mmurphy@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@melandrussin.com;mmurphy@ecf.courtdrive
       .com
      Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov
      Paul L. Orshan paul@orshanpa.com, seelenams@gmail.com
      Brian G Rich brich@bergersingerman.com,
       efile@bergersingerman.com;jbullock@bergersingerman.com;efile@ecf.inforuptcy.com
      Steven H. Rothstein steverothstein@miamibeachfl.gov
      Peter D. Russin prussin@melandrussin.com,
       ltannenbaum@melandrussin.com;mrbnefs@yahoo.com;prussin@ecf.courtdrive.com;ltan
       nenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Steven R Safra Steven.Safra@csklegal.com, maria.montenegro@csklegal.com
      Adam I Skolnik askolnik@skolniklawpa.com,
       bk.skolniklaw@gmail.com;skolnikar45106@notify.bestcase.com

Manual Notice List

       American Express National Bank
       c/o Becket and Lee LLP
       PO Box 3002
       Malvern, PA 19355-0701

       Ricardo Corona
       3899 NW 7 St, Second Floor
       Miami, FL 33126

       Dennis A. Donet
       9100 S Dadeland Blvd #906
       Miami, FL 33156

       Miami-Dade County Tax Collector
       c/o Alexis Gonzalez
       200 NW 2nd Avenue, Suite 430
       Miami, FL 33128-1733



                                                                                         Exhibit 1
